Appeal dismissed, without costs and without prejudice to a motion for leave to appeal (CPLR 5514, subd. [a]), upon the ground that no appeal lies as of right to the Court of Appeals from a unanimous affirmance by the Appellate Division. The additional finding made by the Appellate Division is merely an added ground for its decision and does not constitute a modification of the trial court’s determination (Cohen and Karger, Powers of the New York Court of Appeals, p. 223). Emerson Garden Elec. Co. v. Seaboard Sur. Co. (15 N Y 2d 1030), relied upon by appellant, involved a determination which constituted a modification by directing further action by the attorneys for the parties.